FILED
                            NOT FOR PUBLICATION                             FEB 22 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: MAUREEN C. REDMOND; JOHN                  No. 11-55827
A. REDMOND,
                                                 D.C. No. 2:10-cv-02552-CJC
              Debtors,

                                                 MEMORANDUM *
JOHN A. REDMOND; MAUREEN C.
REDMOND,

              Appellants,

  v.

SULPHUR MOUNTAIN LAND AND
LIVESTOCK CO., LLC,

              Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                     Argued and Submitted February 15, 2013
                              Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: BERZON and WATFORD, Circuit Judges, and RAKOFF, Senior District
Judge.**

      John and Maureen Redmond appeal from the district court’s order affirming

a decision by the bankruptcy court to issue terminating sanctions and enter

judgment against them. The bankruptcy court put the Redmonds on notice that

failure to comply with its October 27, 2009, order granting Sulphur Mountain’s

motion to compel would result in terminating sanctions. The Redmonds thereafter

failed to produce all responsive documents by the court-ordered deadline, redacted

others without court approval, and refused to answer questions at their depositions

without having been so instructed by their counsel. The court’s decision to issue

terminating sanctions based on this conduct, combined with the Redmonds’ long

history of discovery obstruction and repeated failures to comply with prior court

orders, was not an abuse of discretion. See Conn. General Life Ins. Co. v. New

Images of Beverly Hills, 482 F.3d 1091, 1096 (9th Cir. 2007). Although the

Redmonds challenge several aspects of the October 27, 2009, order, they have

identified no error that would undermine the validity of the court’s decision to

issue terminating sanctions.

      AFFIRMED.


       **
            The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.

                                          2